DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not 
Claim 17 states the use of 4 perpendicular tabs. Claim 20, depending from claim 17 then states the VCSEL array is one of a hexagon. The originally filed disclosure teaches the use of 4 perpendicular tabs to create a square array (fig.7b) and 4 non-perpendicular tabs to create a hexagonal array (fig. 7c). The specification has not disclosed how to make a hexagonal array having 4 perpendicular tabs.
For purposes of examination, claim 20 will be understood to depend from claim 19 as appears to be disclosed by the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al. (US 2019/030552, note 03/28/2018 provisional with support) in view of Lee et al. (US 2015/0222094).
With respect to claim 1, Yuen teaches  a vertical-cavity surface-emitting laser (VCSEL) element (fig.1a/b) comprising: an oxide aperture (fig.1b #110) ; a mesa concentrically surrounding the oxide aperture (fig.1a/b diameter dt), the mesa comprising a central mesa portion (fig.1a, fig.3a/b) and a mesa tab (fig.1a-fig.3a/b portions between trenches), the mesa tab extending outwardly from the central mesa portion (fig.1a-fig.3a/b), wherein ohmic metal (fig.1b #104) is provided on the mesa tab (fig.2a #212); and a nitride via on the mesa tab and extending towards the oxide aperture (fig.1a #114, fig.2a #214; [0033]). Yuen further teaches a circular emitter design ([0022]) but does not specify the central mesa with tabs to be round. Lee teaches a similar VCSEL design (fig.3a-c) which utilizes a round central mesa with tabs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Yuen to have a round central mesa as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current.
With respect to claim 2, Yuen further teaches the mesa comprises two mesa tabs (fig.2a 6 depicted).
With respect to claim 3, Yuen teaches the two mesa tabs are diametrically opposed from one another (fig.2a 1 on opposite sides of emitter).
With respect to claim 4, Yuen teaches the ohmic metal extends over a portion of the mesa tab and a portion of the round mesa portion (fig.2a #212).

With respect to claim 6, Yuen teaches the ohmic metal is provided generally centrally on the mesa tab (fig.2b #221).
With respect to claim 7, Yuen, as modified, teaches the ohmic metal is provided on the mesa tab and on an outer ring of the round mesa portion (fig.2a #212).
With respect to claim 8, Yuen teaches the mesa comprises four mesa tabs (fig.2a 6 depicted).
With respect to claim 9, Yuen teaches interconnect metal provided over the mesa (fig.2a #208) with an inner border at an inner border of the nitride via (fig.3a left edge of #208 “at” inner border of via #224; note “at” = near).
With respect to claim 10, Yuen teaches a vertical-cavity surface-emitting laser (VCSEL) device (fig.1-3) comprising: an oxide aperture (fig.1 #110); a mesa concentrically surrounding the oxide aperture (fig.1a/b diameter dt), the mesa comprising a central mesa portion (fig.1a, fig.3a/b) and a mesa tab (fig.1a-fig.3a/b portions between trenches), the mesa tab extending outwardly from the round mesa portion (fig.1-3), wherein ohmic metal (fig.1b #104) is provided on the mesa tab (fig.2a #212); a nitride via on the mesa tab and extending towards the oxide aperture (fig.1a #114, fig.2a #214; [0033]); and a trench surrounding the round mesa portion at an oxidation distance (fig.1-3 #112s), wherein the mesa tab extends beyond the oxidation distance (length of tab longer than distance from mesa to trench). Yuen further teaches a circular emitter design ([0022]) but does not specify the central mesa with tabs to be round. Lee teaches a similar VCSEL design (fig.3a-c) which utilizes a round central mesa with tabs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Yuen to have a round central mesa as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the 
With respect to claim 12, Yuen teaches the ohmic metal is provided on the mesa tab and on an outer ring of the round mesa portion (fig.2 #212).
With respect to claim 13, Yuen teaches the ohmic metal is provided only on the mesa tab (fig.2b #221, [0049]).
With respect to claim 14, Yuen teaches the mesa comprises four mesa tabs (fig.2 6 depicted).
With respect to claim 15, Yuen teaches a vertical-cavity surface-emitting laser (VCSEL) array (fig.2-3) comprising: a plurality of VCSEL elements (fig.2-3 #210s), each VCSEL element comprising: an oxide aperture (fig.1 #110); a mesa concentrically surrounding the oxide aperture (fig.1a/b diameter dt), the mesa comprising a central mesa portion (fig.1a, fig.3a/b) and a mesa tab (fig.1a-fig.3a/b portions between trenches), the mesa tab extending outwardly from the round mesa portion (fig.1-3), wherein ohmic metal is provided on the mesa tab (fig.2 #212); and a nitride via (fig.1a #114, fig.2a #214; [0033]), wherein the nitride via is positioned on the mesa tab (fig.1a #114, fig.2a #214; [0033]), wherein adjacent VCSEL elements have overlapping mesa tabs (fig.2-3). Yuen further teaches a circular emitter design ([0022]) but does not specify the central mesa with tabs to be round. Lee teaches a similar VCSEL design (fig.3a-c) which utilizes a round central mesa with tabs. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the structure of Yuen to have a round central mesa as demonstrated by Lee in order to change the mesa shape to affect processing methods and light output characteristics as well as to change the shape of the oxide trenches to affect the extent and the shape of the formed oxide aperture to control current.
With respect to claim 16, Yuen teaches interconnect metal provided over an upper surface of the VCSEL array but not covering the oxide apertures (fig.2 #208, fig.3b).

With respect to claim 18, Yuen, as modified by Lee, teaches the plurality of VCSEL devices are provided in square array (see claim 17 rejection above with the result being a square lattice).
With respect to claim 19, Yuen teaches each of the plurality of VCSEL devices have four mesa tabs (fig.2), the four mesa tabs being provided in an X around the round mesa portion (fig.2 4 of the six tabs form an X).
With respect to claim 20, Yuen teaches the plurality of VCSEL devices are provided in a hexagonal array ([0060]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuen and Lee in view of Hegblom (US 10205303).
With respect to claim 11, Yuen, as modified, teaches the device outlined above, including interconnect metal over the mesa (fig.2 #208, fig.3b) and extending outwardly beyond the oxidation distance ([0041] #208 covering majority of array), but does not specify the interconnect metal provided over the mesa with an inner border of the interconnect metal being even with an inner border of the nitride via. Hegblom teaches a VCSEL device (fig.1c) including a passivating film (fig.1c #118) formed with an inner border (fig.1c left side of central #118) which is even with an inner border of an interconnect 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828